     Case 3:20-cv-01957-TWR-KSC Document 12 Filed 11/04/20 PageID.95 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRELL COLTER, individually, and                    Case No.: 20-CV-1957 TWR (KSC)
     on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER APPROVING
13                                                        STIPULATION AND JOINT
     v.                                                   REQUEST TO REMAND CASE TO
14
                                                          STATE COURT
     PROPULSION CONTROLS
15
     ENGINEERING, a California
                                                          (ECF No. 11)
16   corporation; and DOES 1 through 10,
     inclusive,
17
                                     Defendants.
18
19            Presently before the Court is Plaintiff Darrell Colter and Defendant Propulsion
20   Controls Engineering’s Joint Request to Remand Case to State Court (“Stip.,” ECF No.
21   11). Good cause appearing, the Court APPROVES the Stipulation and ORDERS:
22            1.    This case WILL BE REMANDED back to the San Diego County Superior
23   Court;
24            2.    Plaintiff WILL NOT PURSUE any wage-and-hour claims for or arising from
25   any work performed on federal enclaves by Plaintiff or the putative class members under
26   any theory of liability, including, but not limited to, claims based on the California Labor
27   Code, IWC Wage Orders, California Business and Professions Code, or Fair Labor
28   Standards Act;

                                                      1
                                                                              20-CV-1957 TWR (KSC)
     Case 3:20-cv-01957-TWR-KSC Document 12 Filed 11/04/20 PageID.96 Page 2 of 2



 1         3.     Plaintiff WILL FILE an amended complaint within fifteen (15) days
 2   following this case being remanded to state court to assert that Plaintiff’s claims pursuant
 3   to the California Labor Code, IWC Wage Orders, and California Business and Professions
 4   Code do not apply to or arise from any work performed by Plaintiff or the putative class
 5   members on federal enclaves and that Plaintiff will not pursue relief on his behalf or on
 6   behalf of putative class members for wage-and-hour claims arising from their work on
 7   federal enclaves;
 8         4.     In the event that Plaintiff fails to comply with this agreement, Defendant CAN
 9   REMOVE this case to federal court and Plaintiff will not challenge the timeliness of
10   removal; and
11         5.     Each Party SHALL BEAR its own attorneys’ fees and costs with respect to
12   the removal and subsequent remand of this case.
13         IT IS SO ORDERED.
14
15   Dated: November 4, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              20-CV-1957 TWR (KSC)
